Case 8:19-cv-02244-JVS-ADS Document 56 Filed 08/10/20 Page 1 of 9 Page ID #:741



 1   ANDREW S. HOLLINS (SBN 80194)
 2
     ALEXANDER JANVELIAN (SBN 315909)
     ROPERS MAJESKI PC
 3
     650 Tower Center Drive, Suite 1600
     Costa Mesa, CA 92626
 4
     Telephone: 949.507.6700
     Facsimile: 949.507.6701
 5
     Email:      andrew.hollins@ropers.com
                 alexander.janvelian@ropers.com
 6   Attorneys for Counterdefendants GORDIAN
 7
     MEDICAL INC. dba AMERICAN MEDICAL
     TECHNOLOGIES, JOSEPH DEL SIGNORE,
 8
     and SAM MUPPALLA

 9                            UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11                                    SOUTHERN DIVISION
12

13   GORDIAN MEDICAL, INC., a Nevada            Case No. 8:19-CV-02244-JVS-ADS
     corporation, doing business as American
14   Medical Technologies,
                                                REPLY BRIEF OF
15                                              COUNTERDEFENDANTS
                        Plaintiff,              GORDIAN MEDICAL, INC. dba
16                                              AMERICAN MEDICAL
              v.                                TECHNOLOGIES, JOSEPH DEL
17                                              SIGNORE, AND SAM MUPPALLA
     NICK PERCIVAL, an individual,              IN SUPPORT OF MOTION TO
18   MARIA FERNANDEZ, an individual,            STRIKE THE JUNE 23, 2020
     CURITEC, LLC, a Florida Limited            AMENDED “COUNTERCLAIM”
19   Liability Company; TECH LOGIC,
     LLC, a Delaware Limited Liability
20   Company; and DOES 1 through 20,            JUDGE:     Hon. James V. Selna
                                                DATE:      August 24, 2020
21                      Defendants.             TIME:      1:30 p.m.
                                                CRTM:      10C
22
     NICK PERCIVAL., an individual;
23   CURITEC, LLC, a Florida Limited
     Liability Company
24

25                      Counterclaimants,

26            v.

27   GORDIAN MEDICAL, INC., a Nevada
     corporation, doing business as American
28                                         -1-
         REPLY BRIEF OF COUNTERDEFENDANTS GORDIAN MEDICAL, INC. DBA AMERICAN MEDICAL
          TECHNOLOGIES, JOSEPH DEL SIGNORE, AND SAM MUPPALLA IN SUPPORT OF MOTION TO
                         STRIKE THE JUNE 23, 2020 AMENDED “COUNTERCLAIM”
     4823-3387-1037.1
Case 8:19-cv-02244-JVS-ADS Document 56 Filed 08/10/20 Page 2 of 9 Page ID #:742



 1   Medical Technologies JOSEPH DEL
 2
     SIGNORE, an individual; SAM
     MUPPALLA, an individual; and DOES
 3
     1 through 20,

 4
                        Counterdefendants.

 5
                         MEMORANDUM OF POINTS AUTHORITIES
 6

 7   I.       INTRODUCTION
 8
              Defendants Curitec, LLC (“Curitec”) and Nick Percival’s (“Percival”)

 9
     (collectively, “Counterclaimants”)’ Opposition (“Opposition”) to

10
     Counterdefendants’ Motion to Strike the June 23, 2020 Amended Counterclaim

11
     (“Amended Counterclaim”) does not offer any substantive analysis as to why the

12
     allegations proposed for striking are not redundant, immaterial, impertinent, or

13
     scandalous, which is the standard under Rule 12(f). FED. R. CIV. PROC. 12(f). The

14
     Motion, on the other hand, sufficiently outlines and explains the reasons for striking

15
     the offending allegations from the Amended Counterclaim. These allegations do not

16
     advance the Amended Counterclaim in any way and simply cannot survive moving

17
     forward. Below, Counterdefendants will explain why the Counterclaimants are

18
     incorrect in their analysis.

19   II.      STATEMENT OF FACTS
20
              Curitec and Percival filed a Counterclaim against Plaintiff Gordian Medical,

21
     Inc. dba American Medical Technologies (“Gordian”), Joseph Del Signore (“Del

22
     Signore”), and Sam Muppalla (“Muppalla”) (collectively, “Counterdefendants”).

23
     But contrary to the incomplete recitation of facts in the Opposition, the Counterclaim

24
     was actually filed on May 4, 2020. Then, on June 23, 2020, counsel for

25
     Counterclaimants filed the Amended Counterclaim but, in a very misleading way,

26
     kept the name “Counterclaim”. Counsel for Counterdefendants immediately advised

27
     counsel for Counterclaimants in the June 26, 2020 email, that the name

28                                             -2-
           REPLY BRIEF OF COUNTERDEFENDANTS GORDIAN MEDICAL, INC. DBA AMERICAN MEDICAL
            TECHNOLOGIES, JOSEPH DEL SIGNORE, AND SAM MUPPALLA IN SUPPORT OF MOTION TO
                           STRIKE THE JUNE 23, 2020 AMENDED “COUNTERCLAIM”
     4823-3387-1037.1
Case 8:19-cv-02244-JVS-ADS Document 56 Filed 08/10/20 Page 3 of 9 Page ID #:743



 1   “Counterclaim” was very misleading because Counterclaimants added actual
 2   substantive allegations to paragraph 57 of the Counterclaim and to the Fourth Cause
 3   of Action for Violation of the Unfair Competition Law. These substantive allegations
 4   were added in response to the June 19, 2020 meet-and-confer email from counsel for
 5   Counterdefendants, in which counsel outlined the fatal flaws in the claim under the
 6   Unfair Competition Law.
 7
     III.     LEGAL ARGUMENT
 8
              A.        Counterclaimants Waived the Right to Contest the Striking of
 9                      Paragraphs 2 and 26 of the Amended Counterclaim
10
              In the Motion, Counterdefendants requested that the Court strike allegations in

11
     paragraph 2, 19-26, and 50 of the Amended Counterclaim. (See Memorandum of

12
     Points and Authorities in Support of Motion to Strike, Section VI.) But in the

13
     Opposition, the Counterclaimants only ask the Court to prevent the striking of

14
     paragraphs 19-25 and 50. (Opposition, Page 7, Lines 6-7, Page 8, Lines 22-23.) In

15
     other words, Counterclaimants unequivocally waived their right to contest the

16
     striking of paragraphs 2 and 26. As a result, Counterdefendants respectfully ask the

17
     Court to strike these paragraphs out of the Counterclaim.

18            B.        Counterclaimants Fail to Show Why the Allegations About
                        Curitec’s Business Model Should Not Be Stricken
19            In the Opposition, Counterclaimants try to argue that the allegations about
20   Curitec’s business model provide “material” information about AMT’s motive and
21   purpose to unlawfully compete against Curitec. But that is hardly the case here.
22   Counterclaimants allege separate claims for (i) Intentional Interference with
23   Contractual Relations; (ii) Intentional Interference with Prospective Economic
24   Advantage; (iii) Defamation (Slander Per Se); (iv) Violation of Business and
25   Professions Code section 17200 et seq.; (v) Violation of the Defend Trade Secrets
26   Act, 18 U.S.C. § 1836(B)(1); (vi) Violation of the California Uniform Trade Secrets
27   Act, California Civil Code § 3426; (vii) Injunctive Relief. See Amended
28                                            -3-
         REPLY BRIEF OF COUNTERDEFENDANTS GORDIAN MEDICAL, INC. DBA AMERICAN MEDICAL
          TECHNOLOGIES, JOSEPH DEL SIGNORE, AND SAM MUPPALLA IN SUPPORT OF MOTION TO
                         STRIKE THE JUNE 23, 2020 AMENDED “COUNTERCLAIM”
     4823-3387-1037.1
Case 8:19-cv-02244-JVS-ADS Document 56 Filed 08/10/20 Page 4 of 9 Page ID #:744



 1   Counterclaim Caption. And at the heart of these causes of action are allegations that
 2   AMT’s alleged agent, Rhonda Delaney, helped steal Curitec’s trade secrets and
 3   helped disseminate allegedly false information about Curitec and Percival.
 4            As discussed in the Motion, the allegations about Curitec’s business model are
 5   immaterial because they bear no relationship to the individual claims for relief,
 6   pleaded in the Amended Counterclaim. (Cal. Dept. of Toxic Substance Control v. AL
 7   CO Pac., Inc., 217 F.Supp.2d 1028, 1032 (C.D. Cal. 2002).) The statements are also
 8   “impertinent” in that they are not necessary to the resolution of the individual issues
 9   underlying the causes of action in the Amended Counterclaim. Id. Finally, the
10   allegations are “redundant” in that the alleged information is wholly foreign to the
11   issues at hand. Id.
12            Even the most favorable reading of the allegations about Curitec’s business
13   model shows that they do absolutely nothing for the individual claims alleged in the
14   Amended Counterclaim. The information about Curitec’s business model does not
15   provide any historical or background information about the alleged dispute between
16   Counterclaimants and the Counterdefendants. Furthermore, contrary to the
17   unsupported argument from the Counterclaimants, the information is not “material”
18   to any of the alleged claims. Striking these allegations “could have no possible
19   bearing on the subject of the litigation”, including the individual causes of action
20   alleged by the Counterclaimants. (See Erhart v. Bofl Holding, Inc. (S.D. 2017) 269
21   F.Supp.3d 1059, 1085 citing Platte Anchor Bolt, Inc. v. IHI, Inc. (N.D. Cal. 2004)
22   352 F.Supp.2d 1048, 1057.)
23            Allowing the allegations about Curitec’s business model to remain in the
24   Amended Counterclaim unduly prejudices AMT and other Counterdefendants by
25   improperly planting a thought in the reading public that the features in Curitec’s
26   business model are something that AMT lacks. Moreover, the Counterdefendants
27   are unduly prejudiced by having to answer the “unnecessary” allegations which do
28                                          -4-
         REPLY BRIEF OF COUNTERDEFENDANTS GORDIAN MEDICAL, INC. DBA AMERICAN MEDICAL
          TECHNOLOGIES, JOSEPH DEL SIGNORE, AND SAM MUPPALLA IN SUPPORT OF MOTION TO
                         STRIKE THE JUNE 23, 2020 AMENDED “COUNTERCLAIM”
     4823-3387-1037.1
Case 8:19-cv-02244-JVS-ADS Document 56 Filed 08/10/20 Page 5 of 9 Page ID #:745



 1   not contribute to understanding the Amended Counterclaim as a whole. (In re
 2   Facebook PPC Advertising Litig. (N.D. Cal. 2010) 709 F.Supp.2d 762, 773.) That is
 3   because he Counterdefendants do not have personal knowledge about the inner
 4   workings of Curitec’s business model and are simply not in any position to comment
 5   on the veracity of allegations Curitec’s business model.
 6            Based on the foregoing, the Court should grant the Motion and order
 7   paragraph 50 of the Amended Counterclaim stricken as redundant, immaterial, and
 8   impertinent.
 9
              C.        Counterclaimants Fail to Show Why the Allegations About the 2010
10                      IRS Audit and the 2012 CMS Investigation Should Not Be Stricken
11
              In the Opposition, Counterclaimants try to argue that the allegations about

12
     AMT’s alleged holding in the wound care market should not be stricken because

13
     they are “pertinent and material to the theories and elements underlying the

14
     Counterclaims.” (Amended Counterclaim, p. 7, lines 13-15.) But that is not the case

15
     here. The allegations about AMT’s alleged payment of $35,000,000 to CMS and the

16
     alleged payment of $9.8 million to the IRS are immaterial, impertinent, and

17
     redundant (i) because they bear no relationship with the individual claims for relief

18
     that were pleaded in the Amended Counterclaim; (ii) because they not necessary to

19
     the resolution of individual issues related to the standalone causes of action in the

20
     Amended Counterclaim; and (iii) because they are wholly foreign to Curitec’s and

21
     Percival’s claims for relief.

22
              The authority supplied in the Opposition also is not persuasive. Curitec and

23
     Percival cannot in good faith argue that there is a “pattern of misconduct and

24
     mismanagement” at AMT just because AMT paid the IRS money in connection with

25
     an investigation from 10 years ago. Moreover, even if the allegations about the IRS

26
     and the CMS settlement were true, the Counterclaimants cannot establish a “pattern

27
     of misconduct” with the allegations that allegedly support the claims for intentional

28                                              -5-
         REPLY BRIEF OF COUNTERDEFENDANTS GORDIAN MEDICAL, INC. DBA AMERICAN MEDICAL
          TECHNOLOGIES, JOSEPH DEL SIGNORE, AND SAM MUPPALLA IN SUPPORT OF MOTION TO
                         STRIKE THE JUNE 23, 2020 AMENDED “COUNTERCLAIM”
     4823-3387-1037.1
Case 8:19-cv-02244-JVS-ADS Document 56 Filed 08/10/20 Page 6 of 9 Page ID #:746



 1   interference, defamation, trade secret appropriation, and violation of the UCL.
 2            Furthermore, the Counterdefendants would be unduly prejudiced in having to
 3   respond to all of these allegations, because Counterdefendants would have to review
 4   a slew of public filings, court documents, and other information from years back, in
 5   order to properly and adequately respond to the allegations that are entirely unrelated
 6   to the causes of action in the Counterclaims.
 7
     IV.      CONCLUSION
 8            Based on the foregoing, the Counterdefendants respectfully ask this Court to
 9   strike paragraphs 2, 19-26, and 50 out of the Amended Counterclaim.
10

11   Dated: August 10, 2020                        ROPERS MAJESKI PC
12

13                                                 By:      /s/ Alexander Janvelian
                                                         ANDREW S. HOLLINS
14                                                       ALEXANDER JANVELIAN
                                                         Attorneys for Counterdefendants
15                                                       GORDIAN MEDICAL INC. dba
                                                         AMERICAN MEDICAL
16                                                       TECHNOLOGIES, JOSEPH DEL
                                                         SIGNORE, and SAM MUPPALLA
17

18

19
20

21

22

23

24

25

26
27

28                                             -6-
         REPLY BRIEF OF COUNTERDEFENDANTS GORDIAN MEDICAL, INC. DBA AMERICAN MEDICAL
          TECHNOLOGIES, JOSEPH DEL SIGNORE, AND SAM MUPPALLA IN SUPPORT OF MOTION TO
                         STRIKE THE JUNE 23, 2020 AMENDED “COUNTERCLAIM”
     4823-3387-1037.1
Case 8:19-cv-02244-JVS-ADS Document 56 Filed 08/10/20 Page 7 of 9 Page ID #:747



 1    CASE              Gordian Medical Inc. vs. Nick Percival, et al
 2
      NAME:

 3
      USDC Case         8:19-CV-02244-JVS-ADS
      No:
 4                               CERTIFICATE OF SERVICE
 5   METHOD OF SERVICE
 6
             First Class Mail         Facsimile                     Messenger
 7
                                                                     Service

 8           Overnight Delivery       E-Mail/Electronic
                                      Delivery
 9    1. At the time of service I was over 18 years of age and not a party to this
10
     action.

11    2. My business address is 650 Town Center Drive, Suite 1600, Costa Mesa, CA
     92626,
12       County of Orange.
13
      3. On August 10, 2020 I served the following documents:
14
             REPLY BRIEF OF COUNTERDEFENDANTS GORDIAN MEDICAL,
15            INC. dba AMERICAN MEDICAL TECHNOLOGIES, JOSEPH DEL
              SIGNORE, AND SAM MUPPALLA IN SUPPORT OF MOTION TO
16              STRIKE THE JUNE 23, 2020 AMENDED “COUNTERCLAIM”
17
      4. I served the documents on the persons at the address below (along with their
18   fax numbers and/or email addresses if service was by fax or email):
19                                SEE ATTACHED LIST
20    5. I served the documents by the following means:
21          a.  By United States mail: I enclosed the documents in a sealed
     envelope or package addressed to the persons at the addresses specified in item 4
22   and placed the envelope for collection and mailing, following our ordinary
     business practices. I am readily familiar with this business’s practice for
23   collecting and processing correspondence for mailing. On the same day that
     correspondence is placed for collection and mailing, it is deposited in the ordinary
24   course of business with the United States Postal Service, in a sealed envelope
     with postage fully prepaid at the address listed in Paragraph 2 above.
25
           b.  By overnight delivery: I enclosed the documents in an envelope or
26   package provided by an overnight delivery carrier and addressed to the persons at
     the addresses in item 4. I placed the envelope or package for collection and
27   overnight delivery at an office or a regularly utilized drop box of the overnight
     delivery carrier.
28                                            -7-
                                        PROOF OF SERVICE


     4823-3387-1037.1
Case 8:19-cv-02244-JVS-ADS Document 56 Filed 08/10/20 Page 8 of 9 Page ID #:748



 1         c.  By messenger: I served the documents by placing them in an
 2
     envelope or package addressed to the persons at the addresses listed in item 4 and
     providing them to a messenger for service.
 3          d.  By fax transmission: Based on an agreement between the parties
 4
     and in conformance with Rule 2.306, and/or as a courtesy, I faxed the documents
     to the persons at the fax numbers listed in item 4. No error was reported by the
 5
     fax machine that I used.

 6
            e.  By email or electronic transmission: I sent the documents via my
     electronic service address to the persons at the email addresses listed in item 4. I
 7
     did not receive, within a reasonable time after the transmission, any electronic
     message or other indication that the transmission was unsuccessful.
 8          I declare under penalty of perjury under the laws of the State of California
 9
     that the foregoing is true and correct.

10    Date:             August 10, 2020
11
      Shannon Allison                                /s/ Shannon Allison
12
                  Print Name                         Signature
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28                                             -8-
                                          PROOF OF SERVICE


     4823-3387-1037.1
Case 8:19-cv-02244-JVS-ADS Document 56 Filed 08/10/20 Page 9 of 9 Page ID #:749



   1   CASE               Gordian Medical Inc. vs. Nick Percival, et al
   2   NAME:
       USDC Case          8:19-CV-02244-JVS-ADS
   3   No:
   4   Our File No.:      USLI – 0443C
                                          MAILING LIST
   5
   6    Joseph M. Preis                             Attorneys for Defendants and
        Kevin S. Him                                Counterclaimants
   7    Benjamin Reynolds                           Nick Percival
        Godes & Preis, LLP                          Maria Fernandez
   8    300 Spectrum Center Drive, Suite 1420       Curitec, LLC
        Irvine, CA 92618                            Tech Logic LLC
   9    Phone (949) 468-0051
        Fax( 949) 872-2281
 10     Emails:
        jpreis@gaplegal.com
 11     kkim@gaplegal.com
        breynolds@gaplegal.com
 12
        Brian T. Corrigan                           Attorneys for Plaintiff
 13     Stanley C. Morris                           Gordian Medical, Inc.
        Corrigan v Morris LLP
 14     12300 Wilshire Blvd., Suite 210
        West Los Angeles, CA 90025
 15     Phone (310) 394-2800
        Fax (310) 394-2825
 16     Emails:
        bcorrigan@cormorllp.com
 17     scm@cormorllp.com
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
       4830-7755-5399.1
                                          PROOF OF SERVICE                    8:19-CV-02244-JVS-ADS
